—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Vaccaro, J.), entered April 19, 1991, which denied its motion to dismiss the complaint for lack of jurisdiction and as barred by the Statute of Limitations, and granted the plaintiff’s motion to strike the defendant’s second and third affirmative defenses.
*604Ordered that the order is affirmed, with costs.
On this record, we find that the defendant is estopped from claiming improper service and the Statute of Limitations (see, Sitaras v Ricciardi & Sons, 76 AD2d 860; see also, Colagrosso v Dean, 99 AD2d 669; Gilbert v Lehman, 73 AD2d 793). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.